Case 8:20-cv-02794-TPB-SPF Document 10 Filed 04/15/21 Page 1 of 6 PageID 53




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


JORDAIN CHAMBERS,

       Plaintiff,

v.                                                     Case No. 8:20-cv-2794-TPB-SPF

CITY OF LAKELAND,

      Defendant.
_____________________________/

    ORDER GRANTING “DEFENDANT’S MOTION TO DISMISS COMPLAINT
       AND MOTION TO STRIKE PRAYER FOR PUNITIVE DAMAGES”

       This matter is before the Court on “Defendant’s Motion to Dismiss Complaint

and Motion to Strike Prayer for Punitive Damages,” filed on March 11, 2021. (Doc.

7). On April 5, 2021, Plaintiff filed a response in opposition to the motion. 1 (Doc. 9).

After reviewing the motion, response, court file, and the record, the Court finds as

follows:

                                       Background

       Plaintiff Jordain Chambers works as a patrol officer with the Lakeland Police

Department (“LPD”). According to Plaintiff, in January 2019, she was assigned to a

division with a sergeant who treated her differently than similarly situated male

patrol officers. Beginning in March 2019, the sergeant would “intentionally



1 Although it appears the response is untimely, in the interest of judicial economy, the
Court considers Plaintiff’s arguments opposing dismissal. See M.D. Fla. Local Rule 3.01(c)
(“[A] party may respond to a motion to dismiss . . . within twenty-one days after service of
the motion.”).

                                         Page 1 of 6
Case 8:20-cv-02794-TPB-SPF Document 10 Filed 04/15/21 Page 2 of 6 PageID 54




embarrass Plaintiff publicly” by making “comments in a manner over the radio that

was intended to humiliate Plaintiff.” The sergeant also engaged in “micro-

aggressions” and routinely targeted her with “unfair work assignments,” including

assigning her more work to do than her male colleagues. Plaintiff alleges that the

harassment was severe and pervasive, caused her hurt and embarrassment, and

impacted her diet and sleep patterns. She further alleges that Defendant City of

Lakeland had actual knowledge of the sergeant’s treatment of her but did not take

prompt remedial action.

       Plaintiff asserts that she formally complained about being subjected to

gender discrimination on or about September 20, 2019. Plaintiff alleges that

following her complaint, Defendant began investigating her and placed her on

probation, where she remains to this day. Plaintiff filed a charge of discrimination

with the Equal Employment Opportunity Commission, and she received a right to

sue letter.

                                   Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual




                                        Page 2 of 6
Case 8:20-cv-02794-TPB-SPF Document 10 Filed 04/15/21 Page 3 of 6 PageID 55




allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

                                        Analysis

      Defendant moves to dismiss the complaint, arguing that Plaintiff has failed

to sufficiently allege gender discrimination and retaliation claims under Title VII.

Defendant additionally moves to strike Plaintiff’s request for punitive damages.

Gender Discrimination

      Defendant first argues that the discrimination claim(s) should be dismissed

because Plaintiff has failed to provide sufficient factual allegations to support any

claim of gender discrimination. “A complaint in an employment discrimination case

need not contain specific facts establishing a prima facie case under the evidentiary

framework for such cases to survive a motion to dismiss. But complaints alleging



                                        Page 3 of 6
Case 8:20-cv-02794-TPB-SPF Document 10 Filed 04/15/21 Page 4 of 6 PageID 56




discrimination still must meet the plausibility standard of Twombly and Iqbal.”

Henderson v. JP Morgan Chase Bank, N.A., 436 F. App’x 935, 937-38 (11th Cir.

2011) (internal quotation and citations omitted). Here, Plaintiff has alleged many

legal conclusions but few facts. Although not subject to a heightened pleading

standard, her complaint must contain sufficient factual matter to support a

plausible inference that the City of Lakeland engaged in gender discrimination

against her. Even construing the complaint liberally, Plaintiff’s bare-bones

allegations are conclusory and insufficient to survive the motion to dismiss.

      The Court will grant leave to amend to correct these deficiencies. Plaintiff

does not need to plead a prima facie case of discrimination. However, she must

provide fair notice of the basis of her claims by describing the events and explaining

how the alleged discriminatory conduct is related to her gender. In her amended

complaint, Plaintiff should describe – with sufficient factual detail – the events

leading to her probation. She should identify the sergeant, describe the nature of

the comments made over public radio, explain the “micro-aggressions” referenced,

and identify any additional or different assignment(s) she was given compared to

her male colleagues. In addition, if Plaintiff seeks to pursue discrimination claims

based on disparate treatment and hostile work environment theories, she should

separate these claims in her amended complaint.




                                       Page 4 of 6
Case 8:20-cv-02794-TPB-SPF Document 10 Filed 04/15/21 Page 5 of 6 PageID 57




Retaliation

      Defendant next argues that the retaliation claim should be dismissed because

Plaintiff has failed to provide sufficient factual allegations to support her claim,

including specific dates that would demonstrate causation through temporal

proximity. Though Rule 8 does not ask for much, it does require that a plaintiff

alleging retaliation “include the basic facts” of the claims, including the pertinent

dates of the alleged activity. See, e.g., Laster v. Dollar Gen. Corp., No. 8:12-cv-2685-

T-17MAP, 2013 WL 2147556, at *3-4 (M.D. Fla. May 16, 2013). Plaintiff alleges the

date of her formal complaint. However, she does not allege the date that Defendant

began to investigate her or the date that she was placed on probation. Because she

is relying on temporal proximity to establish causation, these dates – or at least an

approximation of the dates if unknown – are needed to provide fair notice of the

claim to Defendant and to establish causation. As such, this claim is subject to

dismissal, with leave to amend to correct these deficiencies.

Motion to Strike Punitive Damages

      Defendant also seeks to strike Plaintiff’s request for punitive damages,

arguing that Plaintiff cannot recover punitive damages in a Title VII case against

Defendant because the city is a political subdivision of the State of Florida. The

Court agrees. See 42 U.S.C. § 2000e; see, e.g., Hodge v. Orlando Util. Comm’n, No.

6:09-cv-1059-Orl-19DAB, 2009 WL 4042930, at *6-7 (M.D. Fla. Nov. 23, 2009). As

such, the motion to strike Plaintiff’s prayer for punitive damages is granted.




                                       Page 5 of 6
Case 8:20-cv-02794-TPB-SPF Document 10 Filed 04/15/21 Page 6 of 6 PageID 58




      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1) “Defendant’s Motion to Dismiss Complaint and Motion to Strike Prayer

         for Punitive Damages” (Doc. 7) is hereby GRANTED.

      2) Counts I and II of Plaintiff’s complaint are DISMISSED WITHOUT

         PREJUDICE, with leave to amend.

      3) Plaintiff’s prayer for punitive damages is hereby STRICKEN and should

         not be re-filed.

      4) Plaintiff is directed to file an amended complaint on or before April 30,

         2021. Failure to file an amended complaint as directed will result in this

         Order becoming a final judgment. See Auto. Alignment & Body Serv., Inc.

         v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir. 2020).

      DONE and ORDERED in Chambers, in Tampa, Florida, this 15th day of

April, 2021.




                                         TOM BARBER
                                         UNITED STATES DISTRICT JUDGE




                                      Page 6 of 6
